The State of TexasAppellee/s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                   December 19, 2014

                                   No. 04-12-00739-CR

                              Jose Guadalupe MARTINEZ,
                                       Appellant

                                            v.

                                THE STATE OF TEXAS,
                                      Appellee

                 From the 38th Judicial District Court, Real County, Texas
                             Trial Court No. 2010-1132-DR
                    The Honorable Camile G. Dubose, Judge Presiding


                                     ORDER
Sitting:     Catherine Stone, Chief Justice
             Karen Angelini, Justice
             Luz Elena D. Chapa (Not Participating)

    The Appellant’s Motion for Extension of Time to File Motion for Rehearing is hereby
GRANTED. The motion for rehearing is due December 31, 2014.



                                                 _________________________________
                                                 Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of December, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court